H%H-t$
                                ELECTRONIC RECORD




COA#       13-13-00190-CR                        OFFENSE:        19.02


           ALBERT RODRIGUEZ MEDELLIN v.
STYLE:     the state of texas                    COUNTY:         Comal

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    207th District Court


DATE: 4/2/15                     Publish: NO     TC CASE #:      CR-2011-196




                        IN THE COURT OF CRIMINAL APPEALS


          ALBERT RODRIGUEZ MEDELLIN v.
STYLE:    THE STATE OF TEXAS                          cca#:            *rQHm/5
         AP?ELL/\!\17-'>S,            Petition        CCA DisDOsition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         TgftSzD                                      JUDGE:

DATE:     W/M/MX                                      SIGNED:                           PC:

JUDGE:     j^M UMMLrC                                 PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:


                          >




                                                                             ELECTRONIC RECORD